DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September 2022 has been entered.
 	Claims 1 and 12 are currently amended.  Claims 1-3, 5-9, 11-14, 16-18, 20, 23 and 24 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 11, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a second housing consisting of plastic material” on line 4.
A review of the specification indicates that there is support for a “second housing made of plastic material” (paragraph [0016]). Applicant should note that the term “consisting of” excludes the presence of any other material in the second housing. The statement in the specification is insufficient to support the claimed limitation, because it does not exclude the presence of any other material besides plastic. 
The specification does have support for the limitation “a second housing comprising plastic material”.

Claims 12-14, 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites the limitation “a second housing consisting of plastic material” on line 4.
A review of the specification indicates that there is support for a “second housing made of plastic material” (paragraph [0016]). Applicant should note that the term “consisting of” excludes the presence of any other material in the second housing. The statement in the specification is insufficient to support the claimed limitation, because it does not exclude the presence of any other material besides plastic. 
The specification does have support for the limitation “a second housing comprising plastic material”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a recess extending between an outer surface of the second housing and an inner surface of the second housing” on lines 6-7. The claim further recites “fins … defining recesses on the outer surface of the second housing” on lines 7-8.
It is unclear whether the recess of lines 6-7 and is one of the recesses defined by the fins or an additional recess. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claims 12-14, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a recess extending between an outer surface of the second housing and an inner surface of the second housing” on lines 6-7. The claim further recites “fins … defining recesses on the outer surface of the second housing” on lines 7-9.
It is unclear whether the recess of lines 6-7 and is one of the recesses defined by the fins or an additional recess. For the purposes of examination, either interpretation will be considered to meet the claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-9, 11, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,614,263, hereinafter Yang ‘263 in view of U.S. Pre-Grant Publication No. 2005/0202310, hereinafter Yahnker, U.S. Pre-Grant Publication No. 2012/0227994, hereinafter Yang, U.S. Pre-Grant Publication No. 2012/0107662, hereinafter Römmler and U.S. Pre-Grant Publication No. 2015/0303531, hereinafter Willgert.
Regarding claim 1, Yang ‘263 teaches a battery pack (col. 9, lines 36-52 and figure 3B).  
The battery pack includes a plurality of battery cells and a metal shell. The metal shell defines a containing chamber to receive the plurality of battery cells (figure 3B). The metal shell is a “second housing”. 
Microfibrous media with phase change material (“heat exchanger”) is arranged within the metal shell (“second housing”) (col. 5, lines 50-67; col. 6, lines 1-3 and figure 3B).
Yang ‘263 teaches that the phase change material may be a polyethylene glycol (col. 7, lines 38-42). 
Yang ‘263 teaches that the battery pack may be used in a variety of consumer electronics (col. 10, lines 3-4).
Yang ‘263’s microporous media is a single piece having cylindrical openings intended to accommodate battery cells (figure 3B). The microporous media has an external surface contacting with the metal shell (“second housing”) and an internal surface contacting with outer surfaces of the battery cells (figure 3B). 
	Yang ‘263 teaches that the microporous media may be formed in a variety of shapes and to accommodate various numbers of battery cells (col. 9, lines 15-20, 53-57).
Yang ‘263 does not: 1) teach a “first housing”, 2) explicitly describe the heat capacity or physical state of the phase change material, 3) a first and second heat exchanger with the claimed geometry; and 4) an air flue, fins and that the second housing consists of a plastic material.
Regarding 1), it is well-known in the art that battery packs for consumer electronics are housed within a container – see, e.g Yahnker who teaches a power tool and a battery pack (4) housed inside a container (figure 1A).
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to house the battery pack of Yang ‘263 within a container (“first housing”) for the purpose of providing structural support to the battery pack and to provide it with protection from the environment.
Regarding 2), Yang teaches a phase change material which is the instantly disclosed phase change material – 90%-99% polyethylene glycol and 1%-10% cellulose diacetate (paragraph [0029]).
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Yang’s specific polyethylene glycol composition for the purpose of forming the phase change material without undue experimentation and with a reasonable expectation of success. 
Given that the phase change material in the Yang ‘263 and Yang combination is the same as is instantly disclosed, it has the instantly claimed first and second heat capacity and physical state. 
Regarding 3), Römmler teaches a porous matrix (1) infiltrated with a phase change material and including cylindrical openings intended to house battery cells (abstract, paragraphs [0046, 0049] and figures 1-5). In an embodiment, Römmler describes a modular arrangement for the porous matrix (1). In this embodiment, individual modules (20) having projecting bulges extending between neighboring battery cells and in contact with each other form the porous matrix (paragraph [0051] and figures 3 and 4).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Yang ‘263’s microporous media in a modular form, such that it includes a first heat exchanger with a first bulge projecting toward a space between two adjacent battery cells and a second heat exchanger with a second bulge contacting the first bulge for the purpose of allowing for scalability without undue experimentation and with a reasonable expectation of success.
In the combination of Yang ‘263 and Römmler, there would be a first heat exchanger with an external surface contacting with the metal shell (“second housing”) and an internal surface contacting with outer surfaces of the battery cells. There would further be a second heat exchanger, next to the first heat exchanger which would be partially surrounded by battery cells located at an edge of the battery group.
Regarding 4), the integration of heat-radiating fins within the housing of battery packs for the purposes of heat-dissipation is well-known in the art. See, e.g. Willgert who teaches integrating fins (132) within a thermally conductive housing (110) of a battery pack holding cylindrical battery cells (paragraphs [0028, 0033, 0038] and figures 2). The thermally conductive housing (110) may be plastic or metal (paragraph [0029]). The fins (132) define recesses extending between an outer surface of the housing and an inner surface of the housing. The recesses form “air flues” and extend in a direction perpendicular to the central axis of cylindrical battery cells (120) (figure 2). The fins extend from and define recesses on the outer surface of the housing (figure 2). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select plastic for the material of the second housing and to in include heat-radiating fins and therefore “air flues” in Yang ‘263’s second housing for the purpose of providing additional cooling to the battery pack.
Regarding claim 2, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it will have the instantly claimed phase transformation point.
Regarding claim 3, the phase change material is capable of absorbing heat when the temperature thereof rises to the first temperature and it is capable of this operation when the battery cells are discharged.
It is noted that the instant claim includes a functional limitation in an apparatus claim. Apparatus claims must be distinguished from the Prior Art in terms of structure rather than function and as long as the prior art contains the structure as recited in the instant claims it will be capable of performing the function. See MPEP 2114. 
Regarding claim 5, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it will have the instantly claimed viscosity.
Regarding claim 6, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it is expected to perform as claimed within the claimed temperature range.
Regarding claim 7, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it will have the instantly claimed first heat capacity.
Regarding claim 8, Yang ‘263 teaches that the microfibrous media of the “heat exchanger assembly” is porous and that a phase change material is filled in the porous structure (col. 6, lines 5-7; col. 7, lines 5-6).
Regarding claim 9, Yang ‘263 teaches that the battery cells located in the metal shell (“second housing”) are surrounded by the first and second heat exchanger (figure 3B).
Yang ‘263 teaches various elastic materials forming the microfibrous media (col. 6, lines 7-18).
Regarding claim 11, Yang ‘263 as modified by Römmler teaches that each of the “first heat exchanger” and the “second heat exchanger” is a single porous piece, therefore it is “unitarily” formed.
Regarding claim 23, Yang ‘263 as modified by Römmler teaches a first heat exchanger with an external surface contacting with the metal shell (“second housing”) and an internal surface contacting with outer surfaces of the battery cells. There would further be a second heat exchanger, next to the first heat exchanger which would be partially surrounded by battery cells located at an edge of the battery group.
Römmler teaches that flat surfaces of the individual modules are connected to foils (3) (paragraph [0051]). Therefore, in the assembled state, two individual modules having adjacent flat surfaces would be bonded together by a foil (3). Thus, there would be a first heat exchanger (made up of one module) at the edge of the assembly, which would be smaller than a second heat exchanger (made up of two modules bonded together by foil (3)) adjacent to it (see Figure 1 below).

    PNG
    media_image1.png
    324
    375
    media_image1.png
    Greyscale
[AltContent: textbox (“second heat exchanger”)][AltContent: textbox (“first heat exchanger”)]







[AltContent: textbox (Figure 1 - Illustrating the features considered "first heat exchanger" and "second heat exchanger")]
 

Regarding claim 24, Yang ‘263 as modified by Römmler teaches a first heat exchanger including a plurality of first bulges. The first bulge of claim 1 is one of the plurality of first bulges. The second heat exchanger includes a plurality of second bulges. The second bulge of claim 1 is one of the plurality of second bulges. There are twice as many second bulges as first bulges (see Figure 2 above).

Claims 12-14, 16, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,614,263, hereinafter Yang ‘263 in view of U.S. Pre-Grant Publication No. 2005/0202310, hereinafter Yahnker, U.S. Pre-Grant Publication No. 2012/0227994, hereinafter Yang, U.S. Pre-Grant Publication No. 2015/0303531, hereinafter Willgert.

Regarding claim 12, Yang ‘263 teaches a battery pack (col. 9, lines 36-52 and figure 3B).  
The battery pack includes a plurality of battery cells and a metal shell. The metal shell defines a containing chamber to receive the plurality of battery cells (figure 3B). The metal shell is a “second housing”. 
Microfibrous media with phase change material (“heat exchanger assembly”) is located in spaces between adjacent battery cells (col. 5, lines 50-67; col. 6, lines 1-3). The plurality of battery cells are inserted into openings in the microfibrous media with phase change material (“heat exchanger assembly”) (col. 9, lines 48-50 and figure 3B). The microfibrous media with phase change material (“heat exchanger assembly”) is used for interfacial heat transfer and is shaped to match the surfaces of the plurality of battery cells (col. 6, lines 65-67; col. 7, lines 1-3), therefore it is understood to fully contact surfaces of each of the plurality of battery cells.
Yang ‘263’s microfibrous media with phase change material (“heat exchanger assembly”) includes protruding portions (“bulges”) (see Figure 1 below).
Yang ‘263 teaches that the phase change material may be a polyethylene glycol (col. 7, lines 38-42). 
Yang ‘263 teaches that the battery pack may be used in a variety of consumer electronics (col. 10, lines 3-4).





    PNG
    media_image3.png
    275
    202
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (“bulge”)][AltContent: arrow][AltContent: textbox (“bulge”)]








[AltContent: textbox (Figure 2 - Yang '263's assembly - indicating the protruding portions ("bulges").)]

Yang ‘263 does not: 1) explicitly teach a first housing, 2) explicitly describe the viscosity or physical state of the phase change material; and 3) an air flue, fins and that the second housing consists of a plastic material.

Regarding 1), it is well-known in the art that battery packs for consumer electronics are housed within a container – see, e.g Yahnker who teaches a power tool and a battery pack (4) housed inside a container (figure 1A).
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to house the battery pack of Yang ‘263 within a container (“first housing”) for the purpose of providing structural support to the battery pack and to provide it with protection from the environment.
Regarding 2), Yang teaches a phase change material which is the instantly disclosed phase change material – 90%-99% polyethylene glycol and 1%-10% cellulose diacetate (paragraph [0029]).
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Yang’s specific polyethylene glycol composition for the purpose of forming the phase change material without undue experimentation and with a reasonable expectation of success. 
Given that the phase change material in the Yang ‘263 and Yang combination is the same as is instantly disclosed, it has the instantly claimed first and second heat capacity, viscosity, and physical state. 
Regarding 3), the integration of heat-radiating fins within the housing of battery packs for the purposes of heat-dissipation is well-known in the art. See, e.g. Willgert who teaches integrating fins (132) within a thermally conductive housing (110) of a battery pack holding cylindrical battery cells (paragraphs [0028, 0033, 0038] and figures 2). The thermally conductive housing (110) may be plastic or metal (paragraph [0029]). The fins (132) define recesses extending between an outer surface of the housing and an inner surface of the housing. The recesses form “air flues” and extend in a direction perpendicular to the central axis of cylindrical battery cells (120) (figure 2). The fins extend from and define recesses on the outer surface of the housing (figure 2). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select plastic for the material of the second housing and to in include heat-radiating fins and therefore “air flues” in Yang ‘263’s second housing for the purpose of providing additional cooling to the battery pack.
Regarding claim 13, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it will have the instantly claimed first heat capacity.
Regarding claim 14, the phase change material is capable of absorbing heat when the temperature thereof rises to the first temperature and it is capable of this operation when the battery cells are discharged.
It is noted that the instant claim includes a functional limitation in an apparatus claim. Apparatus claims must be distinguished from the Prior Art in terms of structure rather than function and as long as the prior art contains the structure as recited in the instant claims it will be capable of performing the function. See MPEP 2114.
Regarding claim 16, Yang ‘263 teaches that the microfibrous media of the “heat exchanger assembly” is porous and that a phase change material is filled in the porous structure (col. 6, lines 5-7; col. 7, lines 5-6).
Regarding claim 17, Yang ‘263 teaches that the battery cells are surrounded by the “heat exchanger assembly” (figure 3B).
Yang ‘263 teaches various elastic materials forming the microfibrous media (col. 6, lines 7-18).
Regarding claim 18, Yang ‘263 teaches that the “heat exchanger assembly” is provided with several chambers for containing the battery cells (figure 3B).
Regarding claim 20, Yang ‘263 as modified by Yang teaches the instantly disclosed phase change material (paragraph [0029]).  Therefore it is expected to perform as claimed within the claimed temperature range.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of Yang ‘263, Yahnker, Yang, Römmler and Willgert references has been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724